Although I concur in the dismissal of this appeal, it is unnecessary to determine whether or not there is any circumstance under which an accused found not guilty by reason of insanity has a remedy of appeal. A finding of not guilty by reason of insanity necessarily involves a finding that the defendant was guilty of the crime, but he was insane at the time he committed the crime. Otherwise, an unqualified not guilty finding would be required.
Whether or not an accused found not guilty by reason of insanity may appeal from the judgment to determine whether he received a fair trial upon the issue of his *Page 260 
guilt of the crime charged is not presented by this case. There is nothing in the statutes which expresses a clear intent that an accused, contending he should have been found not guilty of the crime or that he did not receive a fair trial upon that issue, is denied the right to appeal merely because he was found not guilty by reason of insanity. R. C. 2501.02(A) confers jurisdiction upon courts of appeals "to review, affirm, modify, set aside, or reverse judgments or final orders of courts of record inferior to the court of appeals * * *." R. C. 2953.02
provides that "[i]n a criminal case * * * the judgment or final order of a court of record inferior to the court of appeals may be reviewed in the court of appeals."
Defendant, however, does not seek such a review of the judgment of the Court of Common Pleas. Rather, he seeks by appeal a finding that he has been restored to reason and, thus, is entitled to release. However, R. C. 2945.39 expressly states that he shall not be released "until the judge of the court of common pleas of Allen county, the superintendent of the Lima state hospital, an alienist to be designated by said judge and superintendent, or a majority of them, after notice and hearing, find and determine that said defendant's sanity has been restored, and that his release will not be dangerous."
An appeal from the judgment adjudging defendant not guilty by reason of insanity cannot be substituted for the statutory procedure provided for determining whether defendant should be released.
Accordingly, I concur in the judgment. *Page 261